DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 1/8/21 and 11/4/20.
	Applicant’s amendment to claims 1 and 18 is acknowledged.
	Applicant’s addition of new claims 20 and 21 is acknowledged.
	Claims 6 and 7 are cancelled.
	Claims 1-5 and 8-21 are pending and claims 3, 5, 14, 16 and 19 are withdrawn.
Claims 1, 2, 4, 8-13, 15, 17, 18, 20 and 21 are subject to examination at this time.

Response to Arguments
	Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



	Claims 1, 4, 9-11, 13, 15, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, US Publication No. 2013/0037841 A1 (of record) in view of Kim et al., US Publication No. 2014/0070243 A1, Chen, US Publication No. 2016/0240679 A1, Baets, US Publication No. 2018/0239089 A1 (of record) and Tadatomo et al., US Publication No. 2004/0113166 A1 (of record).

Choi teaches:
1.  Conversion element with (see fig. 14, also see figs. 2-4, 7-9 and 16)
	- an active region (1400) formed with a semiconductor material and comprising a plurality of barriers and quantum wells (e.g. barrier and MQW at para. [0026]), 
	- a plurality of first structural elements (160A) arranged on a top side of the conversion element, and 
	- a plurality of second structural elements (e.g. 111 in a row, column or grouping) and third structural elements (e.g. also 111 in a another row, column or grouping because in fig. 3 structural elements are formed in an array) arranged on a side of the active region (140) facing away from the plurality of first structural elements (160A), 
	- an intermediate region adjacent to the active region (e.g. In a first interpretation, the intermediate region is layers 130+150.  In a second interpretation, the intermediate region is layer 130+AlGaN cladding layer formed on and/or under active layer 140 at para. [0027].  In a third interpretation, the intermediate region is layer 150+AlGaN cladding layer formed on and/or under active layer 140 at para. [0027].), wherein 

	- the plurality of first structural elements (160A) is formed in the active region (140)…, and 
	- the first structural elements (160A) are coupling-out structures (e.g. increase light extraction efficiency at para. [0039])…
	- the first structural elements (160A) differ in their size from the second (111) and/or third structural elements.  See Choi at para. [0001] – [0104], figs. 1-16.

Regarding claim 1:
In regards to the intermediate region there are three interpretations possible.
In a first interpretation, the intermediate region is layers 130+150.
In a second interpretation, the intermediate region is layer 130+AlGaN cladding layer formed on and/or under active layer 140 at para. [0027].  
In a third interpretation, the intermediate region is layer 150+AlGaN cladding layer formed on and/or under active layer 140 at para. [0027].

Choi teaches the active region (140) may comprise InGaN quantum wells at para. [0026].
Choi teaches n-type layer (130) may comprise GaN at para. [0024].
Choi teaches p-type layer (150) may comprise GaN at para. [0028].

Kim teaches GaN has an electronic bandgap of 3.4 eV at para. [0003].
Kim also teaches InGaN has an electronic bandgap of 1.9 to 2.8 eV depending on the ratio of In to Ga at para. [0003].
Chen teaches AlGaN has an electronic bandap of approximately 4 eV at para. [0027].

In the second interpretation, the intermediate region is layer 130 (GaN, 3.4 eV) + AlGaN cladding layer (4 eV) so it has a greater electronic band gap than the active region 140 (InGaN, 1.9 to 2.8 eV), as recited in the claim.
In the third interpretation, the intermediate region is layer 150 (GaN, 3.4 eV) + AlGaN cladding layer (4 eV) so it has a greater electronic band gap than the active region 140 (InGaN, 1.9 to 2.8 eV), as recited in the claim.

In claim 1, the recitation “the first structural elements are coupling-out structures and the second and third structural elements are coupling-in structures or the first structural elements are coupling-in structures and the second and third structural elements are coupling-out structures” is considered a functional limitation.  
Since Choi teaches first structural elements and second and third structural elements that are convexities/concavities formed in the active region and in the substrate, respectively, in a manner substantially identical to Applicant’s fig. 1A and 2B, one of ordinary skill in the art would recognize Choi’s first structural elements are capable of being coupling-out structures and Choi’s second and third structural elements are capable of being coupling-in structures or Choi’s first structural elements are capable of being coupling-in structures and Choi’s second and third structural elements are capable of being coupling-out structures.
See MPEP 2112:
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and the prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977).

Moreover, while Choi is silent the second and third structural elements are formed at the bottom of the substrate are coupling-in structures.  This function is taught in the prior art Tadatomo,
In an analogous art, Tadatomo, in fig 1, teaches second and third structural elements (1a, 10a) formed at the bottom of the substrate similar to Choi.  Tadatomo further teaches “Moreover, these concaves and convexes also function to lower the reflectance, in the perpendicular direction, of the interface of GaN group semiconductor layer/sapphire substrate. Thus, it is possible to suppress occurrence of a standing wave in the vertical direction, thereby to allow a large amount of light to enter the sapphire substrate, increase the amount of light to be extracted from the sapphire substrate, and enhance the light-extraction efficiency, particularly when extracting the light from the substrate side”.  See Tadamoto at para. [0062], also see para. [0057] – [0061].
Tadatomo’s disclosure that the convexities/concavities “allow a large amount of light to enter the sapphire substrate” teaches the second and third structural elements are coupling-in structures because “enter” teaches “coupling-in”.

Further regarding claim 1:
 Choi does not expressly teach “the conversion element is optically pumped during operation with a pump radiation which is a primary radiation and emits secondary radiation by conversion of the primary radiation into secondary radiation”.
	In an analogous art, Baets teaches:
(see fig. 9)  a conversion element (LED 931) that is optically pumped (e.g. by pump source 901/902/903) during operation with a pump radiation which is a primary radiation (e.g. see fig. 14, 1320 nm) and emits secondary radiation see by conversion of the primary radiation para. [0097], [0104], also see para. [0059].  Also see Baets at EP 15182041 at page 19, lines 12-16 for support for fig. 14 and teachings at page 2, line 15-30.

It would have been obvious to one of ordinary skill in the art to combine the teachings of Choi with Baets to apply a pump source to Choi’s LED such that “the conversion element is optically pumped during operation with a pump radiation which is a primary radiation and emits secondary radiation by conversion of the primary radiation into secondary radiation” because Baet’s teaches using an optical pump has the advantage of (i) wavelength conversion by “inducing broadband radiation at a wavelength longer than the wavelength of the optical pump signal” (e.g. para. [0005], [0008], and [0092]); and (ii) minimizing spacing in the LED package  and obtaining efficient optical pumping of the LED in view of the large overlap between the optical pump power and the active area of the LED (e.g. para. para. [0009] – [0010], also see para. [0059]).  

	Choi further teaches:
4.  Conversion element according to claim 1 with (see fig. 14)
	- a carrier (110) which is formed with a radiation-transmissive material (e.g. para. [0021]), wherein 
	- the plurality of second structural elements (111) is arranged on an outer surface of the carrier (110) facing the active region (140), and/or 
	- the plurality of third structural elements is arranged on an outer surface of the carrier facing away from the active region.  

9.  Conversion element according to claim 1, in which the plurality of first structural elements (160A) is formed by V-defects in the active region (140), fig. 14.

10.  Conversion element according to claim 1, in which the plurality of first (160A), second (111) and/or third structural elements is formed by at least one etching process, para. [0059] – [0062].

	Regarding claims 9 and 10:
	The recitation of “formed by V-defects” and “formed by at least one etching process” is considered a product-by-process limitation.  Referring to MPEP 2113, Product-by-Process Claims:  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

“Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.” In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).


	Choi further teaches:
11.  Conversion element according to claim 1, with a carrier (110), wherein the carrier (110) is part of a growth substrate having a growth surface facing the active region (140) for the active region, and the plurality of second structural elements (111) comprises a level surface having a plurality of elevations disposed on the growth surface of the carrier (110) facing the active region, para. [0046], figs. 2 and 14.
	

	Regarding claim 13:
	Choi teaches a conversion element according to claim 1, but is silent regarding a pump source.
Baets further teaches a radiation-emitting semiconductor device with 
a conversion element (LED 931), and
(see fig. 9) a pump source (901/902/903) which generates primary radiation (e.g. see fig. 14, 1320 nm) during operation, wherein 
the pump source (901/902/903) is mechanically connected to the conversion element (LED 931), 
in the active region of the conversion element the secondary radiation is generated upon excitation by the primary radiation (e.g. see para. [0092] and para. [0005])

One of ordinary skill in the art modifying the teachings of Choi with Baets to bond a pump to the LED would form “the plurality of first structural elements of the conversion element is arranged on the side of the active region facing the pump source, the plurality of first structural elements is arranged between the pump source and the plurality of second structural elements or third structural elements” because Baets teaches the pump source (901/902/903) is attached to the LED (931) such the active layers (e.g. “III-V stack”) of the LED faces the pump source and the substrate of the LED faces away from the pump source at para. [0097], fig. 9. 

	Baets further teaches:
15. Radiation-emitting semiconductor device according to claim 13, in which a connection area (921) is arranged directly between the conversion element (931) and the pump source (901/902/903) and mediates the mechanical connection between the conversion element and the pump source, para. [0097].

	Choi further teaches:
20.  Conversion element according to claim 1, in which the intermediate region is formed with at least one of the following materials: GaN, InGaN, InAlGaN (e.g.  Following the first interpretation in claim 1 above, the intermediate region is layers 130+150.  Layer 130 can comprise GaN or InGaN at para. [0024].  Layer 150 can comprise GaN, InGaN or  InAlGaN at para. [0028].)

	Regarding claim 21:
	Choi further teaches:
21.  Conversion element according to claim 1, in which the intermediate region (e.g. Following the second interpretation in claim 2 above, the intermediate region is layer 130+AlGaN cladding layer) comprises a first subarea and a second subarea, wherein the first subarea is formed from a nominally undoped GaN layer (e.g. AlGaN cladding comprises GaN) and the second subarea is formed from an n-doped GaN layer (e.g. 130 is n-type GaN).  See Choi at para. [0024], [0027].
	
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Choi with the teachings of Kim because the electronic bandgap of GaN and InGaN has been measured and is known in the art.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Choi with the teachings of Chen because the electronic bandgap of AlGaN has been measured and is known in the art.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Choi with the teachings of Baets because to apply a pump source to Choi’s LED such that “the conversion element is optically pumped during operation with a pump radiation which is a primary radiation and emits [0005], [0008], and [0092]); and (ii) minimizing spacing in the LED package  and obtaining efficient optical pumping of the LED in view of the large overlap between the optical pump power and the active area of the LED (e.g. para. para. [0009] – [0010], also see para. [0059]).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Choi with the teachings of Tadatomo to have the second and third structural elements function as coupling-in structures to increase the amount of light entering the substrate, thereby increasing light-extraction efficiency when extracting the light from the substrate side”.  See Tadatomo at para. [0062].


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Kim, Chen, Baets and Tadatomo, as applied to claim 1 above, in view of McCann, US Patent No. 5,454,002 (of record).

	Regarding claim 2:
Choi, Kim, Chen, Baets and Tadatomo teach all the limitations of claim 1 above, but Choi does not expressly teach the conversion element is free of electrical connections.
However, Baets teaches (see fig. 9, para. [0097]) bonding (921) a pump source (901/902/903) to a conversion element (e.g. LED 931) obviates the need for electrical connections in the disclosure “Since the LED in embodiments of the present invention is optically pumped, there is no need for electrodes between the LED and the waveguide as required for electrically pumping of the LED.” (e.g. para. [0009])
col 10, ln 59–67. 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Choi with the teachings of Baets to attach a pump source to the LED in order form a conversion element free electrical connection because Baet’s teaches “It is an advantage of embodiments according to the present invention that the distance between the LED and the waveguide can be minimized. Since the LED in embodiments of the present invention is optically pumped, there is no need for electrodes between the LED and the waveguide as required for electrically pumping of the LED. Consequently, the spacing between the LED and the waveguide can be optimized, resulting in efficient incoupling of the LED radiation into the waveguide.  It is an advantage of embodiments according to the present invention that efficient optical pumping of the LED can be obtained in view of the large overlap between the optical pump power and the active area of the LED.”  See Baet’s at para. [0009] – [0010].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Choi with the teachings of McCann because an advantage of an optically pumped device is that electrical contacts are not needed.  See “McCann at col 10, ln 59–67. 

	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Kim, Chen, Baets and Tadatomo, as applied to claim 1 above, in view of Koike et al., US Publication No. 2016/0056352 A1 (of record).

Regarding claim 12:

	In an analogous art, Koike teaches a light emitting device comprising a plurality of second structural elements (20 in fig. 6; 20 top in fig. 7B) and a plurality of third structural elements (e.g. 501 in fig. 6; 20 bottom in fig. 7B).  See Koike at para. [0120], [0149], [0159] also see fig. 2 and 7A.   The plurality of second structural elements and/or third structural elements increases the probability of an emission of electromagnetic radiation from the conversion element as disclosed at para. [0087] – [0088], [0093], para. [0128] – [0129], also see fig. 1, para. [0139] – [0156].

	Koike further teaches:
12.  Conversion element according to claim 1, in which the plurality of third structural elements (e.g. 501 in fig. 6; 20 bottom in fig. 7B is formed by roughening the outer surface of the carrier (10) facing away from the active region (40) (e.g. roughened by etching or using a roller/mold at para. [0497], [0500], [0566]).

	The recitation of “formed by roughening” is considered a product-by-process limitation.  Referring to MPEP 2113, Product-by-Process Claims:  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

“Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Choi with the teachings of Koike to form a plurality of third structural elements on the outer surface of the carrier to achieve “strong optical scattering properties” and an “increase in light extraction efficiency”.  See Koike at para. [0087] – [0088], [0093], para. [0128] – [0129].


Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Kim, Chen, Baets and Tadatomo, as applied to claim 1 above, in view of Kikuchi et al., US Publication No. 2010/028998 A1 (of record)

Regarding claims 8 and 17:
	Choi, Kim, Chen, Baets and Tadatomo teach all the limitations of claim 1 above, and Choi further teaches the active region comprises barrier layers and quantum wells at para. [0026].
	o
However, Choi does not expressly teach the number of quantum well such as 10 quantum wells or at least 35 quantum wells.
	In an analogous art, Kikuchi teaches “…the number of the pairs of structural units constituting the multiple quantum well structure is preferably not less than 3 pairs and not more than 40 pairs. Even when only one well layer 5b according to the present invention is provided, the well layer 5b can emit multiwavelength light; however, in order to obtain emission of light with more excellent color rendering properties, the number of the pairs of structural units is preferably not less than 4.”  See Kikuchi at para. [0048], fig. 1.

	Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Choi with the teachings of Kikuchi because a higher number of quantum well layers may be used “to obtain emission of light with more excellent color rendering properties”.  See Kikuchi at para. [0048].

	Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsu et al., US Publication No. 2015/0171263 A1 (of record) in view of Baets, US Publication No. 2018/0239089 A1 (of record).

	Nakatsu teaches:
18. Conversion element with (see figs. 1 and 3)
	- an active region (14) formed with a semiconductor material and comprising a plurality of barriers and quantum wells, 
	- a plurality of first structural elements (e.g. smaller triangles 15) arranged on a top side of the conversion element, and 

	- an intermediate region (16) adjacent to the active region (14), wherein 
	- the intermediate region has a greater electronic bandgap than the active region (e.g. In fig. 3, the intermediate region 16 has a greater electronic bandgap Eg then the active region 14.  See para. [0032], [0042].),
	- the plurality of first structural elements (e.g. smaller triangles 15) is formed in the active region (14)…, and 
	- the first structural elements (e.g. smaller triangles 15) have a smaller diameter than the second and/or third structural elements (7a1 and/or 7a2 and/or 3a and/or 3b).  See Nakatsu at para. [0001] – [0214], figs. 1-6.

Regarding claim 18:
 Nakatsu does not expressly teach “the conversion element is optically pumped during operation with a pump radiation which is a primary radiation and emits secondary radiation by conversion of the primary radiation into secondary radiation”.
	In an analogous art, Baets teaches:
(see fig. 9)  a conversion element (LED 931) that is optically pumped (e.g. by pump source 901/902/903) during operation with a pump radiation which is a primary radiation (e.g. see fig. 14, 1320 nm) and emits secondary radiation see by conversion of the primary radiation into secondary radiation (e.g. see fig. 14, second radiation wavelengths on the x-axis).  See Baets at para. [0097], [0104], also see para. [0059].  Also see Baets at EP 15182041 at page 19, lines 12-16 for support for fig. 14 and teachings at page 2, line 15-30.

[0005], [0008], and [0092]); and (ii) minimizing spacing in the LED package  and obtaining efficient optical pumping of the LED in view of the large overlap between the optical pump power and the active area of the LED (e.g. para. para. [0009] – [0010], also see para. [0059]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
24 May 2021